DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Pub. No.: US 2017/0187257 A1).
For claim 1, Liu et al. disclose the claimed invention comprising: a rotor body (reference numerals 20, 120, 220, see figures 2, 3, 5, 6) wherein, the rotor body provided with a magnetic steel slot group (reference numerals 121, 121b, see figure 3); the magnetic steel slot group comprises an outer layer magnetic steel slot (see figures 2, 3); the magnetic steel slot group comprises a plurality of magnetic steel slot segments (reference numerals 121, 121b, see figure 3); and at least two of the plurality of the magnetic steel slot segments are arranged in a radial direction of the rotor body (see figures 2, 3) and disposed oppositely on both sides of a direct axis of the rotor body (see figures 2, 3); and an outer layer permanent magnet (reference numeral 422, figure 9, also see figures 2, 3, 4, reference numeral 122 in the outer layer of figure 4), wherein, the outer layer permanent magnet is arranged in the magnetic steel slot segment (see figure 4); a length of the outer layer permanent magnet disposed in two oppositely arranged magnetic steel slot segments is L (figure 4); and a maximum distance between the two oppositely arranged magnetic steel slot segments is C (figure 4).  Liu et al. however do not specifically disclose 0.8×C≤L.  
Satisfying a particular relationship between the length of the slot and distance between the slots would merely involve adjusting the distance between the slots as disclosed by Liu et al. (see figures 9, 10, distance between magnets 422 in the V-shape).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular distance between the slots as disclosed by Liu et al. for satisfying the particular relationship involving the distance and size of the slots of Liu et al. for predictably providing desirable configuration for facilitating efficiency in the device.  
For claim 2, Liu et al. disclose the plurality of the magnetic steel slot segments comprising: a first magnetic steel slot segment (reference numeral 422, left side of V shape, figure 9), wherein, a first end of the first magnetic steel slot segment extends toward a rotating shaft hole (i.e. center of core 420, figure 9) of the rotor body; a second end of the first magnetic steel slot segment (reference numeral 422) extends toward an outer edge of the rotor body (figure 9); and the first magnetic steel slot segment is disposed at a first side of the direct axis (i.e. left side of V shape, figure 9); and a second magnetic steel slot segment (reference numeral 422, right side of V shape, figure 9), wherein, the second magnetic steel slot segment is arranged opposite to the first magnetic steel slot segment (reference numeral 422, left side of V shape) and disposed at a second side opposite to the first side of the direct axis (see figure 9); a first end of the second magnetic steel slot segment is extends toward the rotating shaft hole (i.e. center of core 420, figure 9); and a second end of the second magnetic steel slot segment (reference numeral 422) extends toward the outer edge of the rotor body (figure 9).  
For claim 3, Liu et al. disclose the outer layer magnetic steel slot further comprising: a first bent slot (reference numeral 421, outer layer slot, left side of V shape, see figure 9), wherein a first end of the first bent slot is communicated with the second end of the first magnetic steel slot segment (left side of V shape, figure 9), and a second end of the first bent slot extends toward the outer edge of the rotor body (edge of core 420, figure 9) and gradually approaches one quadrature axis of the rotor body (see figure 9); and a second bent slot (reference numeral 421, outer layer slot, right side of V shape, see figure 9), wherein a first end of the second bent slot is communicated with the second end of the second magnetic steel slot segment (right side of V shape, figure 9), and a second end of the second bent slot extends toward the outer edge of the rotor body (edge of core 420, figure 9) and gradually approaching another quadrature axis (see figure 9).  
For claim 4, Liu et al. disclose a width of at least one of the first bent slot and the second bent slot (reference numeral 421) gradually decreasing outward in a radial direction of the rotor body (see figure 9).  
For claim 5, Liu et al. disclose the plurality of the magnetic steel slot segments (reference numeral 422) further comprising a third magnetic steel slot segment (middle part of segments 422, see figure 9); a first end of the third magnetic steel slot segment is communicated with the first end of the first magnetic steel slot segment (left side of V shape, see figure 9), and a second end of the third magnetic steel slot segment is communicated with the first end of the second magnetic steel slot segment (right side of V shape, see figure 9).  
For claim 6, Liu et al. disclose the first magnetic steel slot segment and the second magnetic steel slot segment (reference numeral 422) forming a V-shaped structure magnetic steel slot (see figure 9), or the first magnetic steel slot segment, the second magnetic steel slot segment and the third magnetic steel slot segment form a U-shaped magnetic steel slot (see figure 9).  
For claim 17, Liu et al. disclose the rotor applied to a permanent magnet auxiliary synchronous reluctance motor (see paragraph [0002]), i.e. a permanent magnet auxiliary synchronous reluctance motor, comprising a rotor structure, wherein, the rotor structure is the rotor structure according to claim 1.  
For claim 18, Liu et al. already disclose the structure of the rotor as explained above for claim 1, and applying it to an apparatus such as an electric vehicle merely recites the intended use of the invention, which does not result in a structural difference between the prior art and the claimed invention.  

Claim(s) 7-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 3 above, and further in view of Ionel (US Patent No.: 8102091).
For claim 7, Liu et al. disclose the claimed invention except for, D3 denoting a distance from a midpoint of a side wall, adjacent to the outer edge of the rotor body, of the second end of the first bent slot, to an intersection point of an extension line of a geometric centerline of the first magnetic steel slot segment and an outer edge of the rotor body adjacent to the second end of the first bent slot, and M denoting a width of the second end of the first magnetic steel slot segment, wherein 0.6M≤D3.  Having a particular distance between components of the bent slot and a width of the slot segment so that a certain expression is satisfied would merely involve adjusting the orientation of the bent slot which is a known skill as exhibited by Ionel (reference numerals 605, 606, 608, see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the orientation of the bent slot as disclosed by Ionel so that certain distances satisfy a particular relationship for Liu et al. for predictably providing desirable configuration for facilitating the efficiency of the device.  
For claim 8, Liu et al. in view of Ionel disclose the claimed invention except for a first magnetic barrier bridge being formed between the second end of the first bent slot and the outer edge of the rotor body; 0.4×M≤(H−H1), or 0.4×M≤(H−H1)≤2×M; wherein M denotes the width of the second end of the first magnetic steel slot segment; H denotes a distance from the second end of the first magnetic steel slot segment to the outer edge of the rotor body; and H1 denotes a width of the first magnetic barrier bridge.  Having a particular width and distance for the slot segments and components would merely involve adjusting the orientation of the slots which is a known skill as exhibited by Ionel (reference numerals 605, 606, 608, see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the orientation of the slots as disclosed by Ionel so that certain distances satisfy a particular relationship for Liu et al. in view of Ionel for predictably providing desirable configuration for facilitating the efficiency of the device.  
For claim 9, Liu et al. in view of Ionel disclose the claimed invention except for 0.25×M≤D1≤0.8×M, wherein M denotes the width of the second end of the first magnetic steel slot segment, and D1 denotes a width of the second end of the first bent slot.  Having a particular width for the slot would merely involve adjusting the orientation of the bent slot which is a known skill as exhibited by Ionel (reference numerals 605, 606, 608, see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the orientation of the bent slot as disclosed by Ionel so that certain distances satisfy a particular relationship for Liu et al. in view of Ionel for predictably providing desirable configuration for facilitating the efficiency of the device.  
For claim 10, Liu et al. disclose the magnetic steel slot group further comprising an inner layer magnetic steel slot (reference numeral 22, see figure 2); the inner layer magnetic steel slot being disposed on an inner side of the outer layer magnetic steel slot and adjacent to the rotating shaft hole (see figure 2); a magnetic flux conducting path is formed between the outer layer magnetic steel slot and the inner layer magnetic steel slot (between the inner and outer layer slots, see figure 2); and the inner layer magnetic steel slot comprises a first inner layer magnetic steel slot segment (left side of the U shape formed for the inner layer, see figure 2), a second inner layer magnetic steel slot segment (middle portion of the U shape) and a third inner layer magnetic steel slot segment (right side of U shape) arranged in sequence (see figure 2); the first inner layer magnetic steel slot segment, the second inner layer magnetic steel slot segment and the third inner layer magnetic steel slot segment are communicated with one after another to form a U-shaped structure (see figure 2) with an opening toward the outer edge of the rotor body (see figure 2); or the first inner layer magnetic steel slot segment, the second inner layer magnetic steel slot segment and the third inner layer magnetic steel slot segment are arranged at intervals in sequence, and second magnetic barrier bridges are respectively formed between the first inner layer magnetic steel slot segment and the second inner layer magnetic steel slot segment which are adjacent, and between the second inner layer magnetic steel slot segment and the third inner layer magnetic steel slot segment which are adjacent (barrier bridges being portions in between the segments of the slots, see figure 2).  
For claim 11, Liu et al. disclose the first inner layer magnetic steel slot segment comprising a third bent slot (reference numeral 21a, see figure 2, left side of the U shape slots); a first end of the third bent slot is communicated with an end of the first inner layer magnetic steel slot segment (reference numeral 22, see figure 2), which is adjacent to the outer edge of the rotor body (see figure 2); and a second end of the third bent slot extends toward the outer edge of the rotor body and gradually approaches one quadrature axis (see figure 2); the third inner layer magnetic steel slot segment (reference numeral 22, right side of the U shape) comprises a fourth bent slot (see figure 2); a first end of the fourth bent slot is communicated with an end of the third inner layer magnetic steel slot segment (reference numeral 22, right side of the U shape, see figure 2), which is adjacent to the outer edge of the rotor body (see figure 2); and a second end of the fourth bent slot extends toward the outer edge of the rotor body (edge of rotor 20) and gradually approaches the other quadrature axis (see figure 2).  
For claim 12, Liu et al. disclose the claimed invention except for an included angle A1 being formed between extension lines of side walls of the first bent slot and the second bent slot; the side walls of the first bent slot and the second bent slot are adjacent to the direct axis; an included angle A is formed between extension lines of side walls of the first magnetic steel slot segment and the second magnetic steel slot segment; and the side walls of the first magnetic steel slot segment and the second magnetic steel slot segment are adjacent to the direct axis, wherein 2×A≤A1.  Having a particular angle between components of the bent slot and the slot segment so that a certain expression is satisfied would merely involve adjusting the orientation of the bent slot which is a known skill as exhibited by Ionel (reference numerals 605, 606, 608, see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the orientation of the bent slot as disclosed by Ionel so that certain angles satisfy a particular relationship for Liu et al. for predictably providing desirable configuration for facilitating the efficiency of the device.  
For claim 13, Liu et al. in view of Ionel disclose the claimed invention except for an included angle B1 being formed between extension lines of side walls of the third bent slot and the fourth bent slot; the side walls of the third bent slot and the fourth bent slot are adjacent to the direct axis; an included angle B is formed between extension lines of side walls of the first inner layer magnetic steel slot segment and the third inner layer magnetic steel slot segment; and the side walls of the first inner layer magnetic steel slot segment and the third inner layer magnetic steel slot segment are adjacent to the direct axis, wherein 2×B≤B1.  Having a particular angle between components of the bent slot and the slot segment so that a certain expression is satisfied would merely involve adjusting the orientation of the bent slot which is a known skill as exhibited by Ionel (reference numerals 605, 606, 608, see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the orientation of the bent slot as disclosed by Ionel so that certain angles satisfy a particular relationship for Liu et al. in view of Ionel for predictably providing desirable configuration for facilitating the efficiency of the device.  
For claim 14, Liu et al. in view of Ionel disclose the claimed invention except for 1.1×B1≤A1.  Having a particular angle between components of the bent slot and the slot segment so that a certain expression is satisfied would merely involve adjusting the orientation of the bent slot which is a known skill as exhibited by Ionel (reference numerals 605, 606, 608, see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the orientation of the bent slot as disclosed by Ionel so that certain angles satisfy a particular relationship for Liu et al. in view of Ionel for predictably providing desirable configuration for facilitating the efficiency of the device.  
For claim 15, Liu et al. disclose the rotor structure further comprising an inner layer permanent magnet (reference numeral 22, see figure 2), and the inner layer permanent magnet being arranged in the inner layer magnetic steel slot (see figure 2).  
For claim 16, Liu et al. disclose the claimed invention except for a fifth included angle α1 being formed the direct axis of the rotor body and a straight line drawn between a center of the rotor body and a point, at which a side edge of the outer layer permanent magnet adjacent to the direct axis of the rotor body and a surface of the outer layer permanent magnet adjacent to an edge of the rotor body intersect; and a sixth included angle α2 is formed between the direct axis of the rotor body and a straight line drawn between the center of the rotor body and a point, at which a side edge of the inner layer permanent magnet adjacent to the direct axis of the rotor body and a surface of the inner layer permanent magnet adjacent to the edge of the rotor body intersect, wherein, 1.3×(sin α1/sin α2)≤S1/S2≤2×(sin α1/sin α2), S1 denotes a surface area of one side of the outer layer permanent magnet adjacent to the direct axis of the rotor body, and S2 denotes a surface area of one side of the inner layer permanent magnet adjacent to the direct axis of the rotor body.  Having a particular angle formed between the permanent magnet components to satisfy a relationship expression would merely involve adjusting the permanent magnet orientation as exhibited by Liu et al. (see figures 9, 10, permanent magnet 422), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the orientation of the permanent magnet of Liu et al. so that the angle formed between direct axis and permanent magnets in the outer layer and the inner layer satisfy a particular expression for Liu et al. for predictably providing desirable configuration for facilitating the efficiency of the device.  
For claim 19, Liu et al. in view of Ionel disclose the claimed invention except for 0.3×M≤D1≤0.45×M.  Having a particular width for the slot would merely involve adjusting the orientation of the bent slot which is a known skill as exhibited by Ionel (reference numerals 605, 606, 608, see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the orientation of the bent slot as disclosed by Ionel so that certain distances satisfy a particular relationship for Liu et al. in view of Ionel for predictably providing desirable configuration for facilitating the efficiency of the device.  
For claim 20, Liu et al. disclose the claimed invention except for 1.5×(sin α1/sin α2)≤S1/S2≤1.8×(sin α1/sin α2).  Having a particular angle formed between the permanent magnet components to satisfy a relationship expression would merely involve adjusting the permanent magnet orientation as exhibited by Liu et al. (see figures 9, 10, permanent magnet 422), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the orientation of the permanent magnet of Liu et al. so that the angle formed between direct axis and permanent magnets in the outer layer and the inner layer satisfy a particular expression for Liu et al. for predictably providing desirable configuration for facilitating the efficiency of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor magnet slot configurations: US 9461510 B2 (Lillington; Paul Evan), US 6008559 A (Asano; Yoshinari et al.), US 20140346911 A1 (Tsuchida; Kazuchika et al.), US 20130320797 A1 (VYAS; RAJEEV et al.), US 20030094875 A1 (Sakuma, Masafumi  et al.), US 20020153796 A1 (Yoshinaga, Soichi  et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834